DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (WO 2015/032027, machine translation as appended in US parent application 15857748 and translation page numbers are referenced in detailed rejection) in view of Jiao et al. (US PG Pub 2016/0344633).
As per claims 1, 6, 11, and 16, Han et al. teach a routing method, applied to a network in which control is separated from forwarding, wherein the network comprises a control device and a forwarding device, and the method comprises: 
determining, by the control device, a path group, wherein the path group comprises at least three paths between the forwarding device and a destination forwarding device [Han, pg. 7, ¶ 16, “Further, a match in a flow pattern table may be used) a specified service identifier is represented by the table item, and an action instruction (instruction) for the specified service is indicated) the table entry can be an identifier of the group mode table, and in the group mode table, the type (type) of the group mode table can be used) the table entry represents the activation type (when the activation type indicates that the service path is used as the designated service for data transmission), and when at least two service paths exist, the type table item cannot be used for representing the activation type) of the group mode table can be used, and the action bucket of the group mode table can be used) and the table item represents the forwarding relation corresponding to the service path and the protection path respectively ​and a table entry corresponding to the forwarding relation of the service path in the end node is used as a main rule table entry, table entries corresponding to the forwarding relations in the end nodes in the protection path are used as backup rule table entries”, The SDN controller (see fig. 6, element (s601) and pg. 7, ¶ 15) is used to configure source and destination switches (see fig. 6, and pg. 7, ¶ 19). The SDN controller configures table entries within the switches to support at least two (or more paths, see pg. 11, ¶ 7). The table entries may include a type of the group mode table (or group entry) and an action bucket of the group mode table (or flow entry, e.g. Table 1, pg. 8).]; and 
sending, by the control device, the path group to the forwarding device, wherein the path group comprises information of the at least three paths, wherein the path group indicates a scenario comprising a first and second path for a data flow and a reroute protection path, and wherein the path group instructs the forwarding device to use a first and second path and use a third path in the at least three paths as a reroute protection path for the first path and the second path [Han, pg. 6, ¶s 7 and 8, “S301.  ​Receiving a routing instruction sent by an SDN controller, wherein the routing instruction comprises a service path and a protection path activation type, the forwarding relation of the service path in the source node and the forwarding relation of the protection path in the source node; S302. When the service path and the protection path activation type indicate that the source node enables the service path and the protection path, entering step S303; when the service path and the protection path activation type indicate that the source node enables the service path, entering step S305”, The SDN controller configures the source and destination switches using a routing instruction command. The command includes instructions for setting service paths (first and second) and protection (or reroute) paths. The command includes the group ID table entries needed to set service paths (first and second) and protection (or reroute) paths (see pg. 7, ¶ 17).]. 
	Han et al. do not explicitly teach instructs the forwarding device to set a first path and a second path in the at least three paths as load-sharing paths.
	However, Jiao et al. teach instructs the forwarding device to set a first path and a second path in the at least three paths as load-sharing paths [Jiao, ¶s 0048-0050, “Here, the switch is an Openflow switch, and when reporting capabilities of the group table to a controller, the Openflow switch informs the controller of the path selection policy supported by the group table.  The path selection policy at least includes one of per-flow and per-packet, and the path selection policy in a per-packet mode is supported by default. Step 202: A Select-type group table entry and an appointed path selection policy are received. Step 203: When a Select-type group table is executed on traffic, a path selection algorithm is executed according to the received appointed path selection policy”, In order to perform load balancing a OpenFlow environment (see ¶ 0046), switch and SDN controller (see fig. 1) exchange messages for a path selection policy (see fig. 2). In step 202, the switch receives a select-type group table and path selection policy from the SDN controller. The switch then uses the select-type group table entries to perform load balancing across available paths (see also ¶ 0035).].

As per claims 2, 7, 12, and 17, Han et al. in view of Jiao et al. teach the method according to claim 1. Han et al. also teach wherein the path group instructs the forwarding device to forward the data flow on the third path when all paths in the paths are failed [Han, pg. 7, ¶ 17, “Further, using service path and protection path to perform data transmission activation type for designated service, and can correspond to the type (type) in the group mode table entries in the openflow protocol specification.) table entries are defined as all (all)) type, that is, all forwarding rules in the group mode table are executed (ie, the group mode table) a forwarding rule corresponding to the service path and a forwarding rule corresponding to the protection path;); using the service path to perform data transmission activation type for the designated service, and when one service path exists, and can correspond to the type (type) in the group mode table entry in the openflow protocol specification.) table entry is defined as follows: optional fast fault protection switching (fast failover)) type, that is, the forwarding rule of the first activation is executed”, The table entries include group modes for active service paths and group modes for fast failover (or inactive protection) paths. The table entries are organized by group ID (e.g., Table 1, pg. 10). Further entries within the group id entry are action buckets (or ports) for the path flow and an active/inactive status. Flows are individually specified by port IDs within action buckets.]. 

However, Jiao et al. teach load-sharing paths [Jiao, ¶s 0048-0050, “Here, the switch is an Openflow switch, and when reporting capabilities of the group table to a controller, the Openflow switch informs the controller of the path selection policy supported by the group table.  The path selection policy at least includes one of per-flow and per-packet, and the path selection policy in a per-packet mode is supported by default. Step 202: A Select-type group table entry and an appointed path selection policy are received. Step 203: When a Select-type group table is executed on traffic, a path selection algorithm is executed according to the received appointed path selection policy”, In order to perform load balancing a OpenFlow environment (see ¶ 0046), switch and SDN controller (see fig. 1) exchange messages for a path selection policy (see fig. 2). In step 202, the switch receives a select-type group table and path selection policy from the SDN controller. The switch then uses the select-type group table entries to perform load balancing across available paths (see also ¶ 0035).].
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the load-balancing of Jiao et al. into Han et al. By modifying the group table setup between the SDN controller and switches as taught by Han et al. to include a path selection policy coupled to a group table as exchanged by the SDN controller and switches of Jiao et al., the benefits of reduced traffic disorder (see Jiao, ¶s 0009, 0010, and 0123) are achieved.
As per claims 3, 8, 13, and 18, Han et al. in view of Jiao et al. teach the method according to claim 2. Han et al. also teach wherein the path group instructs the forwarding device to forward the data flow on the third path when the first path is failed [Han, pg. 7, ¶ 17, “Further, using service path and protection path to perform data transmission activation type for designated service, and can correspond to the type (type) in the group mode table entries in the openflow protocol specification.) table entries are defined as all (all)) type, that is, all forwarding rules in the group mode table are executed (ie, the group mode table) a forwarding rule corresponding to the service path and a forwarding rule corresponding to the protection path;); using the service path to perform data transmission activation type for the designated service, and when one service path exists, and can correspond to the type (type) in the group mode table entry in the openflow protocol specification.) table entry is defined as follows: optional fast fault protection switching (fast failover)) type, that is, the forwarding rule of the first activation is executed”, Since more than two paths may be supported (see pg. 11, ¶ 7), the action bucket entry within the table may contain more than two sub-rows (e.g. Tables 6/7, pgs. 11 and 12).].  
As per claims 4, 9, 14, and 19, Han et al. in view of Jiao et al. teach the method according to claim 1. Han et al. also teach wherein the path group instructs the forwarding device to set the first path as a reroute protection path for the second path and their path after the first path is failed [Han, pg. 6, ¶s 7 and 8, “S301.  ​Receiving a routing instruction sent by an SDN controller, wherein the routing instruction comprises a service path and a protection path activation type, the forwarding relation of the service path in the source node and the forwarding relation of the protection path in the source node; S302. When the service path and the protection path activation type indicate that the source node enables the service path and the protection path, entering step S303; when the service path and the protection path activation type indicate that the source node enables the service path, entering step S305”, The SDN controller configures the source and destination switches using a routing instruction command. The command includes instructions for setting service paths and protection (or reroute) paths. The command includes the group ID table entries needed to set service paths and protection (or reroute) paths, this is equivalent to the claimed paths failing and setting a new protection path for the failed path as claimed (see pg. 7, ¶ 17).]. 
As per claims 5, 10, 15, and 20, Han et al. in view of Jiao et al. teach the method according to claim 1. Han et al. also teach wherein the method further comprises: 
Sending, by the control device, a matching field to the forwarding device, wherein the matching field is use to instruct the forwarding device to use the first path and the second path in the at least three paths as load-sharing paths and use the third path in the at least three paths as a reroute protection path for the first path and the second path when a data flow matches the matching field [Han, pg. 7, ¶ 17, “Further, using service path and protection path to perform data transmission activation type for designated service, and can correspond to the type (type) in the group mode table entries in the openflow protocol specification.) table entries are defined as all (all)) type, that is, all forwarding rules in the group mode table are executed (ie, the group mode table) a forwarding rule corresponding to the service path and a forwarding rule corresponding to the protection path;); using the service path to perform data transmission activation type for the designated service, and when one service path exists, and can correspond to the type (type) in the group mode table entry in the openflow protocol specification.) table entry is defined as follows: optional fast fault protection switching (fast failover)) type, that is, the forwarding rule of the first activation is executed”, The table entries include group modes for active service paths (first and second) and group modes for fast failover (or inactive protection) paths (third path as a reroute protection path). The table entries are organized by group ID (e.g., Table 1, pg. 10). Further entries within the group id entry (matching field) are action buckets (or ports) for the path flow and an active/inactive status. Flows are individually specified by port IDs within action buckets. Multiple group IDs may be supported within the tables.  Further regarding claims 15 and 20, forwarding by the forwarding device, the data flow to the first path and the second path without forwarding traffic to the third path when the first path and the second path are not failed [See also, pg. 6, ¶s 7 and 8, “S301.  ​Receiving a routing instruction sent by an SDN controller, wherein the routing instruction comprises a service path and a protection path activation type, the forwarding relation of the service path in the source node and the forwarding relation of the protection path in the source node; S302. When the service path and the protection path activation type indicate that the source node enables the service path and the protection path, entering step S303; when the service path and the protection path activation type indicate that the source node enables the service path, entering step S305”, The SDN controller configures the source and destination switches using a routing instruction command. The command includes instructions for setting service paths (utilized when the paths are not failed) and protection (or reroute) paths (utilized when service paths are failed, equivalent to as claimed). The command includes the group ID table entries needed to set service paths and protection (or reroute) paths (see pg. 7, ¶ 17).]. 
	Han et al. do not explicitly teach wherein the second group type field indicates load sharing.
However, Jiao et al. teach wherein the second group type field indicates load sharing [Jiao, ¶s 0048-0050, “Here, the switch is an Openflow switch, and when reporting capabilities of the group table to a controller, the Openflow switch informs the controller of the path selection policy supported by the group table.  The path selection policy at least includes one of per-flow and per-packet, and the path selection policy in a per-packet mode is supported by default. Step 202: A Select-type group table entry and an appointed path selection policy are received. Step 203: When a Select-type group table is executed on traffic, a path selection algorithm is executed according to the received appointed path selection policy”, In order to perform load balancing a OpenFlow environment (see ¶ 0046), switch and SDN controller (see fig. 1) exchange messages for a path selection policy (see fig. 2). In step 202, the switch receives a select-type group table and path selection policy from the SDN controller. The switch then uses the select-type group table entries to perform load balancing across available paths (see also ¶ 0035).].
	Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the load-balancing of Jiao et al. into Han et al. By modifying the group table setup between the SDN controller and switches as taught by Han et al. to include a path selection policy coupled to a group table as exchanged by the SDN controller and switches of Jiao et al., the benefits of reduced traffic disorder (see Jiao, ¶s 0009, 0010, and 0123) are achieved.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10630592. Although the conflicting claims are not identical, they are not patentably distinct from each other because instant application claim is broader in every aspect than the patent claim and is therefore an obvious variant thereof.
For example, (for respective claim grouping see above rejection):

Patent claim
1. (Currently Amended) A routing method, applied to a network comprising a control
device and a forwarding device, wherein the method comprises: determining, by the control device, a path group, wherein the path group comprises at least three paths between the forwarding device and a destination forwarding device; and sending, by the control device, the path group to the forwarding device, wherein the path
group comprises information of the at least three paths, wherein the path group indicates a scenario comprising load-sharing paths for a data flow and a reroute protection path, and
wherein the path group instructs the forwarding device to use a first path and a second path in the at least three paths as load-sharing paths and use a third path in the at least three paths as a reroute protection path for the first path and the second path.
1. A routing method, applied to a network in which control is separated from forwarding, wherein the network comprises a control device and a forwarding device, and the method comprises: determining, by the control device, at least three paths for a data flow, wherein the at least three paths are paths between the forwarding device and a destination forwarding device; generating, by the control device, a first group entry and a flow entry for the data flow, wherein the first group entry comprises a first group type field, the first group type field indicating that a current group is a scenario comprising load-sharing paths and a reroute protection path; and sending, by the control device, the flow entry and the first group entry to the forwarding device, wherein the flow entry instructs the forwarding device to perform an operation of going to the first group entry when the data flow is matched, and the first group entry instructs the forwarding device to 

the forwarding device to forward the data flow on the third path when all paths in the load-sharing paths are failed.
2. The method according to claim 1, wherein the first group entry further comprises a first action bucket field, wherein the first action bucket field indicates that the first path and the second path are load-sharing paths for the data flow and that forwarding states of the first path and the second path are both active, and wherein the first action bucket field indicates that the third path is a rerouting path when one of the load-sharing path fails and that a forwarding state of the third path is inactive.
3. (Original) The routing method according to claim 1, wherein the path group instructs
the forwarding device to forward the data flow on the third path when the first path is failed.
3. The method according to claim 2, wherein the first action bucket field comprises a first sub action bucket, a second sub action bucket, and a third sub action bucket, wherein the first sub action bucket indicates that the first path is a load-sharing path for the data flow and 

group instructs the forwarding device to set the first path as a reroute protection path for the second path and the third path after the first path is failed.
4. The method according to claim 1, wherein the first group entry further comprises a first group identifier; and wherein the instruction of the flow entry to the forwarding device to perform the operation of going to the first group entry when the data flow is matched comprises a match field and an operation instruction field, wherein the match field carries match information of the data flow, and wherein the operation instruction field carries the first group identifier for instructing to go to the first group entry.

further comprises: sending, by the control device, a matching field to the forwarding device, wherein the matching filed field is use to instruct the forwarding device to use the first path and the second path in the at least three paths as load-sharing paths and use the third path in the at least three paths as a reroute protection path for the first path and the second path when a data flow matches the matching field.
5. The method according to claim 1, wherein the method further comprises: generating, by the control device, a second group entry for the data flow, wherein the second group entry comprises a second group identifier, a second group type field, and a second action bucket field, wherein the second group identifier identifies the second group entry, wherein the second group type field indicates load sharing, wherein the second action bucket field comprises a fourth sub action bucket, and wherein the fourth sub action bucket carries a first group identifier for instructing to go to the first group entry; and wherein the instruction of the flow entry to the forwarding device to perform an operation of going to the first group entry when the data flow is matched comprises a match field and an operation instruction field, wherein the match field carries match information of the data flow, and wherein the operation instruction field carries the second group identifier for instructing to go to the second group entry.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Santos et al. (US 2019/0097919 A1) – indirect group table includes a first group entry that is associated with a first route tree in a SDN, which affects a plurality of forwarding table entries with protection route trees.
Turner et al. (US 2017/0237654 A1) – fast failover recovery in a SDN for a primary and protection tree.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONALD L MILLS whose telephone number is (571)272-3094.  The examiner can normally be reached on Monday through Friday from 9-5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571-272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 


DONALD L. MILLS
Primary Examiner
Art Unit 2462



/Donald L Mills/Primary Examiner, Art Unit 2462